--------------------------------------------------------------------------------

Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
RELEASE AND SETTLEMENT AGREEMENT
 
THIS RELEASE AND SETTLEMENT AGREEMENT ("Agreement") is made and entered into by
and between Dial Thru International, Inc., hereinafter referred to as "Dial
Thru" and David Antoniak, Affluent Media Network, Inc a Florida corporation,
Affluent Media Networks, Inc., a Florida corporation Affluent Media of Nevada,
Inc., a Nevada corporation and Millennium Media, an offshore company,
hereinafter referred to as "Affluent."
 
RECITALS
 
A.           A dispute ("Dispute") has arisen between Dial Thru, and Affluent
concerning, among other things, the 3.4 million dollars in Dial Thru stock
transferred by Dial Thru to Affluent in exchange for the sum of 3.4 million
dollars in media credits.
 
B.           It is the desire of the parties hereto to fully and finally settle
and resolve any and all claims among and between them, except as otherwise
provided in this Agreement, to terminate all relationships, controversies and
other matters presently existing between and among them, arising from or
pertaining to the Dispute and the action subject only to the terms, conditions
and exceptions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing facts and the promises,
covenants and releases, representations and warranties contained in this
Agreement, the parties agree hereto as follows:
 
SECTION 1
SETTLEMENT AGREEMENT
 
1.1           Settlement.  As consideration for the execution of this Agreement,
the parties hereto agree as follows:
 
(a)           David Antoniak, Affluent Media Network, Inc., a Florida
corporation, Affluent Media Networks, Inc., a Florida corporation, Affluent
Media of Nevada, Inc., a Nevada corporation and Millennium Media, an offshore
company shall jointly and severally pay Dial Thru the total sum of
$335,000.00  This amount shall be paid $25,000.00 upon the execution of this
settlement agreement, (said amount has been received) in addition the sum of
$10,000.00 that shall be payable to ITEX and credited to the account of
Transnational Communications, Inc./Dial Thru International, Inc./Rapid Link, Inc
so as to pay the transfer fee related to the first $100,000.00, (said amount has
been received) in addition to the sum of $300,000.00 in fully transferable
barter credits with ITEX that shall be deposited into an account in the name of
Transnational Communications, Inc./Dial Thru International, Inc./Rapid Link,
Inc.  The authorized users on said account shall be John Jenkins and Mike
Prachar.  Affluent shall pay any expense and shall be fully responsible to
transfer the sum of $300,000.00 in fully usable barter credits to Dial
Thru.  Said barter credits shall be transferred to Dial Thru upon the execution
of this settlement agreement.
 
Release and Settlement Agreement

Page 1 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
(b)           Said $300,000.00 in ITEX barter credits shall be paid by
Affluent  by depositing said fully transferable barter credits into the account
Transnational Communications, Inc./Dial Thru International, Inc./Rapid Link,
Inc. as follows:
 
1.           $100,000.00 upon the execution of this SettlementAgreement (said
amount has been received);
 
2.           $100,000.00 on or before August 31, 2007; and
 
3.           $100,000.00 on or before September 30, 2007.
 
Should Affluent fail to timely deposit said fully transferable barter credits
Dial Thru may declare Affluent in default and shall be entitled to obtain a
money judgment against all defendants in the amount of the unpaid barter credits
by filing with the court a declaration stating said default in the transferring
of said barter credits and seeking a money judgment from this court.  The court
shall render said judgment based upon the declaration filed by Dial Thru or its
counsel.
 
(c)           Dial Thru acknowledges that when it uses the ITEX barter there is
a 10% fee charged by ITEX for the use of said bartered items.

 
SECTION 2
RELEASE
 
2.1           The release of Affluent shall become effective only upon
compliance by the Affluent of all of the provisions set forth in this Agreement.
 
2.2           The noun "claim," whether singular or plural, wherever appearing
in this Agreement shall mean, inter alia, each and every claim,
demand,  controversy, injury, damage, debt, liability, judgment (whether in law
or in equity), account, reckoning, obligations, contract, agreement, cost,
expense, lien, suit and action or cause of action (including attorneys' fees for
negotiation and litigation costs paid or incurred, and other legal expenses).
 
2.3           Pursuant to Section 1542 of the California Civil Code, and subject
to the terms and conditions of this Agreement, Dial Thru International, Inc. and
Rapid Link, Inc., hereby releases and discharges David Antoniak, Affluent Media
Network, Inc a Florida corporation, Affluent Media Networks, Inc., a Florida
corporation, Affluent Media of Nevada, Inc., a Nevada corporation and Millennium
Media, an offshore company and every subsidiary, partner, servant, successor,
attorney, accountant, predecessor, agent, employee, relative, spouse, and other
representative of each other, including, but not limited to each and every
claim, whether actual or potential and whether known or unknown, from any and
all claims, including, but not limited to, any of the matters which arise out
of, directly or indirectly, or in any way connected with the Dispute.  Said
release shall not benefit, in any manner Yahoo!, a co-defendant in the above
mentioned litigation.
 
Release and Settlement Agreement

Page 2 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
2.4           Pursuant to Section 1542 of the California Civil Code, and subject
to the terms and conditions of this Agreement, David Antoniak, Affluent Media
Network, Inc a Florida corporation, Affluent Media Networks, Inc., a Florida
corporation, Affluent Media of Nevada, Inc., a Nevada corporation and Millennium
Media, an offshore company hereby releases and discharges Dial Thru
International, Inc. and Rapid Link, Inc., and every subsidiary partner, office,
shareholder, servant, successor, attorney, accountant, predecessor, agent,
employee, relative, spouse, and other representative of each other, including,
but not limited to each and every claim, whether actual or potential and whether
known or unknown, from any and all claims, including, but not limited to, any of
the matters which arise out of, directly or indirectly, or in any way connected
with the Dispute.
 
2.5           The execution of this Agreement affects the settlement of all
claims which are disputed, contested and denied between these parties
only.  Nothing contained in this Agreement is intended, or shall be deemed or
construed, to be an admission by any party hereto for any liability whatsoever
to any party or any other person or entity, except as may be otherwise expressly
provided for in this Agreement.
 
2.6           Each party hereto hereby acknowledges that he has read and
presently understands Section 1542 of the Civil Code of the State of California,
which provides as follows:
 
"A general release does not extend to claims a creditor does not know or suspect
to exist in his favor at the time of executing the release, which if known by
him must have materially affected his settlement with the debtor."
 
Each party hereto waives and relinquishes any and all rights and benefits which
he presently has or may have in the future under Section 1542.  Each party
hereto hereby acknowledges that he is aware that he may hereafter discover facts
in addition to or different from those which he now knows or believes to be true
with respect to any part of the Dispute which shall have no effect on any of the
releases contained in this Agreement, but that it is the clear and unequivocal
intention of each party hereto to hereby effectuate, fully, finally and forever,
the settlement, release and discharge of each and every claim specifically or
generally referred to in this Agreement, and that in furtherance of such
intention, any and all releases provided herein shall be and remain in effect as
full and complete general releases, notwithstanding the discovery and/or the
existence of any additional or different facts.
 
Release and Settlement Agreement

Page 3 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
2.7           Full performance by each party hereto of each and all of  their
obligations hereunder shall constitute a condition precedent to the
effectiveness of each of the releases and discharges made hereunder in their
favor.
 
2.8           Each party hereto hereby represents and warrants that he has not
assigned or otherwise transferred, and will not hereafter assign or otherwise
transfer, any interest in any claim which is released by him in this Agreement,
and each party hereto agrees to indemnify, hold harmless and defend each and
every person and other entity who is released by him in this Agreement, with
respect to any and all claims which any arise out of or by reason of any such
assignment or transfer of any interest in any such claim.
 
2.9           David Antoniak shall, at his own cost, appear as a witness at
trial without subpoena, upon notice to his counsel, Mark Geyer, Esq. or
JamesDevitt, Esq.
 
2.10         The appearance at trial by David Antoniak is a material provision
of this settlement and shall be enforceable pursuant to CCP section 664.6 and
punishable by contempt as David Antoniak is subject to the jurisdiction of the
Los Angeles Superior Court.  David Antoniak acknowledges that the current trial
date is September 17, 2007 and states that he is available to testify at said
trial when called as a witness by the Plaintiff.  David Antoniak acknowledges
that he has received notice of the trial date of September 17, 2007 and that he
will appear on September 17, 2007, or any day thereafter, in the Santa Monica
Superior Court when called as a witness by the Plaintiff.
 
SECTION 3
GENERAL PROVISIONS
 
3.1           Incorporation of Recitals.  The recitals preceding Section 1 of
this Agreement are incorporated herein by this reference, and each party hereto
hereby represents and warrants that each such recital is true and correct.
 
3.2           Representation by Counsel.  Each party hereto hereby acknowledges,
represents and warrants that he has, in connection with the negotiation, review
and execution of this Agreement been represented by, consulted with and/or been
advised by qualified, competent legal counsel, or have been informed and advised
that they should seek the assistance of counsel prior to the execution of this
Agreement, and have knowingly, intelligently and voluntarily waived any
assistance of such counsel.  Each party hereto hereby agrees that they have read
this Agreement carefully, and understands the import and substance of each and
all of the terms set forth in this Agreement.
 
Release and Settlement Agreement

Page 4 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
3.3           Court to Retain Jurisdiction.   The court shall retain
jurisdiction to enforce any and all aspects of this settlement pursuant to CCP
section 664.6.
 
3.4           Severability.  Each and every provision of this Agreement is
severable from each and all of the other provisions of this Agreement.  In the
event that any provision of this Agreement is for any reason unenforceable, the
balance of the provisions shall nonetheless be in full force and effect.
 
3.5           Attorneys' Fees.  In the event legal action is commenced to
enforce or interpret this agreement, or for declaratory relief with respect
thereto, the prevailing party in such action shall be entitled to recover from
the losing party the reasonable attorneys' fees and costs incurred by the
prevailing party in such action.
 
3.6           Entire Agreement.  This Agreement contains the entire
understanding and agreement between the parties hereto with respect to the
matters referred to herein.  No other representations, covenants, undertakings
or other prior or contemporary agreements, whether oral or written, respecting
such matters, which are not specifically incorporated herein, shall be deemed in
any way to exist or bind any of the parties hereto.  The parties hereto
acknowledge that each party has not executed this  Agreement in reliance on any
other promise, representation or warranty.
 
3.7           Construction.  This Agreement shall not be construed against the
party preparing it, but shall be construed as if all parties jointly prepared
this Agreement, and any uncertainty and ambiguity shall not be interpreted
against any one party.   The Agreement shall be interpreted, enforced and
governed by and under the laws of the State of California.
 
3.8           Modification.  This Agreement shall not be modified by either
party by any oral representations made before or after the execution of this
Agreement.  All modifications must be in writing and signed by each party
hereto.
 
3.9           Time is of the Essence.  Time is of the essence for the
performance of each and every covenant and the satisfaction of each and every
condition contained in this Agreement.
 
3.10           Facilitation.  Each party hereto agrees to execute and perform,
such other documents and acts as are reasonably required in order to facilitate
the terms of this Agreement, and the intent thereof, and to cooperate in good
faith in order to effectuate the provisions of this Agreement.
 
3.11          Covenant Not to Sue.  The Parties covenant and agree never to
commence an action or prosecute any other party in any legal action or other
proceeding arising from or based upon the claims, damages, causes of action,
obligations, damages and/or liabilities released in this Agreement.  The Parties
expressly agree that this Agreement may be pleaded as a full and complete
defense to any action or other proceeding related to the matters herein released
and as a basis for abatement of, or injunction against such action.
 
Release and Settlement Agreement

Page 5 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
The effective date of this Agreement shall be the latest date indicated
hereinbelow.
 
BY THEIR SIGNATURES BELOW, THE UNDERSIGNED REPRESENT THAT THEY HAVE READ THE
FOREGOING AGREEMENT AND FULLY UNDERSTAND AND AGREE TO EACH AND ALL OF THE TERMS
AND CONDITIONS SET FORTH THEREIN.
 
DATED:  June ___, 2007
DIAL-THRU INTERNATIONAL, INC., a Delaware corporation
             
By:
     
John Jenkins, Chief Operating Officer
     
DATED:  June ___, 2007
RAPID-LINK, INC., a California corporation
             
By:
     
John Jenkins, Chief Operating Officer
     
DATED:  June ___, 2007
DAVID ANTONIAK, an Individual
             
By:
     
David Antoniak
   
DATED:  June ___, 2007
AFFLUENT MEDIA NETWORK, INC., a Florida corporation
       
 
   
By:
   
Print Name:
   
Its:
 



Release and Settlement Agreement


Page 6 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 

     
DATED:  June ___, 2007
AFFLUENT MEDIA NETWORKS, INC., a Florida corporation
       
 
   
By:
   
Print Name:
   
Its:
     
DATED:  June ___, 2007
AFFLUENT MEDIA OF NEVADA, INC., a Nevada corporation
             
By:
   
Print Name:
   
Its:
       
DATED:  June ___, 2007
MILLENNIUM MEDIA, LTD., a British Virgin Islands corporation
             
By:
   
Print Name:
   
Its:
 



 
APPROVED AS TO FORM AND CONTENT:
 
DATED:  June ___, 2007
WASSERMAN, COMDEN & CASSELMAN, LLP
 
ROBERT L. ESENSTEN, ESQ.
             
By:
     
ROBERT L. ESENSTEN
 
Attorney for Plaintiff, Dial-Thru International, Inc., a Delaware corporation



Release and Settlement Agreement

Page 7 of 8

--------------------------------------------------------------------------------



Exhibit 10.2
ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT, FINANCIAL STATEMENT

 
DATED:  June ___, 2007
DEVITT & CHELBERG
 
James Devitt, Esq.
             
By:
     
JAMES DEVITT,
 
Attorney for Defendants, David Antoniak, an Individual, AFFLUENT MEDIA NETWORK,
a Florida corporation
     
DATED:  June ___, 2007
LAW OFFICES OF MARK GEYER
 
MARK MITCHELL GEYER, ESQ.
             
By:
     
MARK MITCHELL GEYER,
 
Attorney for Defendants, MILLENIUM MEDIA, LTD., a British Virgin Islands
corporation

 
Release and Settlement Agreement
 
 
 Page 8 of 8

--------------------------------------------------------------------------------